Fourth Court of Appeals
                               San Antonio, Texas
                                       April 5, 2018

                         No. 04-17-00661-CR & 04-17-00662-CR

                                  Ismael Rodriguez, Jr.,
                                       Appellant

                                            v.

                                    The State of Texas,
                                         Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015CR3781 & 2015CR3782
                   Honorable Andrew Wyatt Carruthers, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on April 17, 2018.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court